     Case 1:05-cr-00400-ERK Document 57 Filed 09/17/20 Page 1 of 5 PageID #: 249

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
                                                  271 Cadman Plaza East
                                                  Brooklyn, New York 11201


                                                  June 10, 2019
By ECF

Honorable Edward R. Korman
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Serge Edouard
                      Criminal Docket No. 05-0400 (ERK)

Dear Judge Korman:

               The government submits this letter in response to the Court’s order directing
the government to respond to the defendant’s September 9, 2020 letter (“Defendant’s
Letter”) seeking reconsideration of the defendant’s motion for a reduced sentence or, in the
alternative, compassionate release. See ECF No. 56. The defendant seeks a sentence
reduction to account for time he spent in custody following his conviction in the Southern
District of Florida (“SDFL”) that has not been credited by the Bureau of Prisons (“BOP”).
Id. at 1.

I.       Procedural History

                While the defendant was in custody in connection with the SDFL case, the
related instant indictment (the “Indictment”) was filed against the defendant. The defendant
was sentenced on February 9, 2010, by The Honorable Sandra L. Townes, to 262 months’
custody to be served “concurrently with the undischarged term of imprisonment in the
Southern District of Florida.” (Sentencing Transcript (“Tr.”) 18). In imposing its sentence,
the Court considered the factors enumerated in 18 U.S.C. 3553(a) and explained why it was
imposing a sentence at the lowest end of the advisory guideline range. (Tr. 16-18).

              On September 19, 2018, the defendant filed a motion to correct a purported
error regarding the defendant’s sentence, relying on Federal Rule of Criminal Procedure 36
(the “Rule 36 Motion”). ECF No. 27. The defendant claimed that the Court made an error in
the judgement which prevented the defendant from receiving credit for time he spent in
custody following his conviction in the SDFL and before sentence was imposed in the instant
case. Id. The government subsequently filed a response in opposition, and the Court denied
the defendant’s motion in an order stating the following:
 Case 1:05-cr-00400-ERK Document 57 Filed 09/17/20 Page 2 of 5 PageID #: 250




              Defendant’s motion to correct a clerical error regarding his
              sentence to provide credit for time served is denied. While his
              claim may have merit, see Alcantara v. Hollingsworth, 186 F.
              Supp. 3d 332 (D.N.J. 2016), Federal Rule of Criminal Procedure
              36 is not the proper vehicle for contesting credit for prior
              custody. See Garcia-Cruz v. United States, 270 F. Supp. 2d 353,
              355 (S.D.N.Y. 2003). Rule 36 allows the court to “correct a
              clerical error,” but the Attorney General--not the district court--
              has responsibility for computation of such credit under 18
              U.S.C. § 3585. United States v. Wilson, 503 U.S. 329, 333
              (1992). Errors in the application of Section 3585 are properly
              challenged through proceedings “under 28 U.S.C. § 2241 in the
              district where [the defendant is] imprisoned.” United States v.
              Werber, 51 F.3d 342, 349 n.17 (2d Cir. 1995); see also Jiminian
              v. Nash, 245 F.3d 144, 146 (2d Cir. 2001).

Order Denying Motion to Amend/Correct, June 19, 2020.

               On December 13, 2019, the defendant filed a pro se motion for a sentence
reduction, pursuant to 18 U.S.C. § 3582(c)(2), on the basis that Amendment 782 of the
United States Sentencing Guidelines (“Guidelines”). ECF No. 35. The government did not
object to a resentencing, with the understanding that the maximum sentence reduction
available to the defendant was a reduction to a sentence within the amended advisory
Guidelines range of 210-262 months’ imprisonment. See ECF No. 39. On May 21, 2020,
the Court adopted the amended Guidelines range of 210-262 months’ imprisonment and
advised that the defendant would be sentenced to the minimum term of 210 months. An
amended judgement has yet to be ordered.

             On May 12, 2020, the defendant filed a motion for compassionate release
under 18 U.S.C. § 3582(c)(1)(A). See ECF No. 38. The government opposes the
defendant’s motion for release and relies on the responses filed on May 28, 2020, and July
10, 2020. ECF Nos. 42, 51. A decision remains pending.

               On June 9, 2020, the defendant submitted a motion seeking a reduction of his
sentence to below 210 months, arguing that under Guidelines § 5G1.3(b), he is entitled to
receive credit for the time he spent in custody on the related case in the SDFL between
September 10, 2005, the date on which sentence was imposed on the SDFL case), and
February 9, 2010, the date on which the instant sentence was imposed. ECF No. 43. On
September 9, 2020, upon receiving confirmation that the BOP would not credit the defendant
for time served, the defendant renewed his motion and filed Defendant’s Letter. ECF No.
56.

             The government construes the Defendant’s Letter as a supplement to the
defendant’s December 13, 2019 motion for resentencing pursuant to 18 U.S.C. § 3582(c)(2).
 Case 1:05-cr-00400-ERK Document 57 Filed 09/17/20 Page 3 of 5 PageID #: 251




Alternatively, the Defendant’s Letter could be treated as a petition under 28 U.S.C. § 2255.
Under either treatment, the defendant’s motion fails.

II.    Discussion

       A.     The Defendant’s Sentence May Not be Reduced Below the Minimum of the
              Amended Guideline Range

                The extent of any sentence reduction under 18 U.S.C. § 3582(c)(2) is strictly
limited. Congress delegated to the Sentencing Commission the authority to determine to
what extent a sentence may be reduced. See 18 U.S.C. § 3582(c)(2); 28 U.S.C. § 994(u);
Dillon, 560 U.S. at 826; United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014)
(“Subsection 1B1.10(b)(2)’s limitation on a district court’s sentence-reduction authority is
absolute.”). The Sentencing Commission directed in U.S.S.G § 1B1.10(b) that, with one
exception (substantial assistance, which is inapplicable here), “the court shall not reduce the
defendant’s term of imprisonment under 18 U.S.C. § 3582(c)(2) and this policy statement to
a term that is less than the minimum of the amended guideline range.” U.S.S.G. §
1B1.10(b)(2)(A); see also U.S.S.G. § 1B1.10 app. note 3 (Nov. 1, 2011).

              Here, the Court has already determined that the applicable amended
Guidelines range of 210-262 months’ imprisonment. Therefore, the maximum sentence
reduction available to the defendant is a reduction to a sentence of 210 months’
imprisonment.

                The defendant argues that U.S.S.G. § 5G1.3(b) requires a downward departure
from that Guidelines range, such that the defendant could and should be sentenced to a term
of imprisonment less than 210 months. See U.S.S.G. § 5G1.3(b). The defendant’s argument
was addressed by the Second Circuit in United States v. Zapatero, 96.1 F.3d 123 (2d Cir.
2020), where the court held that in determining whether a sentence reduction is applicable
under 18 U.S.C. § 3582(c)(2), a court may not consider U.S.S.G. § 5G1.3(b) to reduce a
defendant’s sentence below the minimum of the amended Guidelines range. Zapatero at 130;
see also United States v. Helm, 891 F.3d 740, 743 (8th Cir. 2018) (U.S.S.G. § 5G1.3(b) is
not a factor in determining the amended Guidelines range for purposes of deciding a 18
U.S.C. § 3582(c)(2) motion). The holding stands regardless of whether such a departure was
applied at the defendant’s original sentencing. See id. at 127, fn.3. The court based its
holding on the unambiguous language used in 18 U.S.C. § 3582(c)(2), and the applicable
policy statement set forth in U.S.S.G § 1B1.10(b) limiting the extent to which a sentence
may be reduced. Id. at 127.

              Since U.S.S.G. § 5G1.3(b) is not relevant to the determination of the defendant
amended Guidelines range, and the Court has found the defendant’s applicable amended
Guidelines range to be 210-262 months’ imprisonment, the defendant may not be sentenced
to anything below 210 months’ imprisonment.
 Case 1:05-cr-00400-ERK Document 57 Filed 09/17/20 Page 4 of 5 PageID #: 252




       B.      A Petition Pursuant to 28 U.S.C. § 2255 to Correct Defendant’s Sentence Is
               Untimely and Procedurally Barred

                A petition pursuant to 28 U.S.C. § 2255 must be brought within one year from
the date on which the conviction becomes final. See 28 U.S.C. § 2255(f)(1). The judgment
in this case was entered in February 2010. ECF No. 24. The defendant first moved for a
reduced sentenced by applying U.S.S.G. § 5G1.3(b) on June 9, 2020, more than ten years
after the date on which his conviction became final. Accordingly, the defendant’s petition is
untimely. Even if the Court were to rely on the date of the defendant’s Rule 36 Motion,
which was filed on September 19, 2018, the defendant’s petition would still be time barred.
The defendant has not provided any reason to toll the one-year limitation period, nor can the
government identify any such reason.
                A § 2255 petition based on the ground argued by the defendant is further
procedurally barred. A § 2255 petition is not a substitute for a direct appeal. Rosario v.
United States, 164 F.3d 729, 732 (2d Cir. 1998). A defendant must directly appeal a
sentence before seeking relief pursuant to a § 2255 motion unless the petitioner can “show
that there was cause for failing to raise the issue, and prejudice resulting therefrom.” United
States v. Pipitone, 67 F.3d 34, 38 (2d Cir. 1995) (quoting Douglas v. United States, 13 F.3d
43, 46 (2d Cir. 1993)) (internal quotations omitted). Generally, cause for failing to directly
appeal the sentence must come from a circumstance or situation external to the petitioner that
cannot fairly be attributed to him. Id. An argument that a district court failed to subtract the
time served by a defendant on a related case from the sentence imposed can be procedurally
forfeited by failing to directly appeal the issue. See Anderson v. Terrell, 2015 WL 4561821,
at *11 (E.D.N.Y. July 28, 2015). A § 2255 claim is not properly before the court if the
petitioner fails to provide a justification for his failure to take a direct appeal. See Canales v.
United States, No. 13-CR-0298, 2018 U.S. Dist. LEXIS 68916, at *12 (E.D.N.Y. Apr. 24,
2018).
                The defendant has given no justification for his failure to directly appeal his
sentence. The defendant’s argument that the district court erred at the original sentencing by
failing to apply U.S.S.G. § 5G1.3(b) would have been property raised on direct appeal. At
this juncture, any § 2255 petition based on that ground is procedurally barred.
 Case 1:05-cr-00400-ERK Document 57 Filed 09/17/20 Page 5 of 5 PageID #: 253




III.   Conclusion

              For the foregoing reasons, the government respectfully asks the Court to deny
the defendant’s motion to resentence the defendant to a term of imprisonment below 210
months. The government further asks that Court to deny the defendant’s motion for
compassionate release for the reasons stated in the government’s prior submissions.


                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:     /s/ Virginia Nguyen
                                                 Virginia Nguyen
                                                 Special Assistant U.S. Attorney
                                                 (718) 254-6280

cc:    Clerk of the Court (by ECF)
       David Macey, Esq. (by ECF)
